Name: Commission Regulation (EC) No 3326/94 of 21 December 1994 amending Council Regulation (EEC) No 2915/79 determining the groups of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  trade policy;  consumption
 Date Published: nan

 31 . 12. 94 Official Journal of the European Communities No L 350/41 COMMISSION REGULATION (EC) No 3326/94 of 21 December 1994 amending Council Regulation (EEC) No 2915/79 determining the groups of products and the special provisions for calculating levies on milk and milk products last amended by Regulation (EC) No 3423/93 0, deter ­ mines the group of products and the special provisions for calculating levies on milk and milk products ; whereas that Regulation needs to be amended as a result ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff and Nomenclature used for agricultural products ('), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (1 ), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EC) No 2807/94 (4), and in paricular Article 14 (6) thereof, Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annex I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff 0, provides for amendments from 1 January 1995 in the case of certain cheeses falling within CN code 0406 ; Whereas Article 14 of Regulation (EEC) No 804/68 provides for the application of an import levy on the products governed by that Regulation ; Whereas, pursuant to Article 14 (6) of Regulation (EEC) No 804/68, Council Regulation (EEC) No 2915176 {% as HAS ADOPTED THIS REGULATION : Article 1 The groups of products in groups 7 and 10 of the Annex to Regulation (EEC) No 2915/79 are hereby replaced by those listed in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 34, 9. 2. 1979, p. 2. 0 OJ No L 312, 27. 10. 1989, p. 5. (3) OJ No L 148, 28 . 6 . 1968 , p. 13. (4) OJ No L 298 , 19 . 11 . 1994, p. 1 . O OJ No L 345, 31 . 12. 1994, p. 1 . (6) OJ No L 329, 24. 12. 1979, p. 1 . O OJ No L 312, 15. 12. 1993, p. 8 . No L 350/42 Official Journal of the European Communities 31 . 12. 94 ANNEX No of group Groups of products according to the Combined Nomenclature Pilot products for each group of product '7 0406 90 02 Emmentaler cheese, whole, matured for three to four months with 0406 90 03 a fat content of 45 % by weight, in the' dry matter, without 0406 90 04 packaging 0406 90 05 0406 90 06 0406 90 07 0406 90 08 0406 90 09 0406 90 12 0406 90 14 0406 90 16 0406 90 18 10 0406 90 01 Cheddar cheese, whole, matured for three months, with a fat 0406 90 21 content of 50 % by weight, in the dry matter, and water content by weight of the non-fatty matter greater than 50 % and not more than 57 %, without packaging'